Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2019

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        By prior orders, we struck both appellant’s original brief and his amended brief from our
record because the briefs failed to comply with the Texas Rules of Appellate Procedure. On July
12, 2019, appellant filed a second amended brief, which we accepted as filed, although the brief
violates Rule 38 in that the statement of facts and the argument do not contain any citations to
authorities or to the record. See TEX. R. APP. P. 38.1(g), 38.1(i). We advised appellant in our
order issued on July 23, 2019, that because of some of the deficiencies in his second amended
brief we may ultimately conclude that appellant has waived his appellate complaints due to
inadequate briefing. See Lott v. First Bank, No. 04-13-00311-CV, 2014 WL 4922896, at *4
(Tex. App.—San Antonio Oct. 14, 2014, no pet.) (holding the appellant waived any appellate
complaint by failing to comply with the briefing rules set out in Rule 38.1 of the Texas Rules of
Appellate Procedure).

        On August 9, 2019, appellees filed “Appellees Motion to Waive Appellate’s [sic]
Complaints due to Inadequate Briefing or (alternatively) Appellees [sic] Motion for Extension of
Time to File Brief.” Appellees ask that we order that appellant’s complaints are waived and
dismiss the appeal. In the alternative, appellees request that we grant them a sixty-day extension
of time to file a brief.

       Appellees’ Motion to Waive Appellate’s Complaints due to Inadequate Briefing is
CARRIED WITH THE APPEAL. We GRANT IN PART appellees’ Motion for Extension of
Time to File Brief. Appellees’ time to file a brief is extended to September 11, 2019.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court